Citation Nr: 1609063	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-28 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement an effective date prior to March 31, 2006 for the grant of nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel











INTRODUCTION

The Veteran had active service from September 1981 to September 1984 and from October 1986 to October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  Jurisdiction over this claim currently resides with the RO in Reno, Nevada.  

This claim was previously before the Board in December 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include scheduling the Veteran for a travel Board hearing.  The requested development has not been completed by the RO and with further action necessary to comply with the Board's remand directives; the case is once again remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in December 2014, with instructions to provide the Veteran with a Board hearing.  The requested development has not been completed.  The Board notes, that the Veteran has relocated to Las Vegas, Nevada and will need a hearing scheduled in Nevada.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing in Nevada, in accordance with the docket number of his appeal.  Once he has been afforded this requested hearing, or he notifies the RO of his desire withdraw his request, or if he fails to appear, the file should be returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




